

Exhibit 10.2
 
APPIAN CORPORATION EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made by and between APPIAN
CORPORATION, a Delaware corporation, and its affiliates, successors, assigns and
agents (“Appian” or “Company”), and Eric Cross (“you” and all similar references
or “employee”) (collectively, the “parties”) in consideration of employee’s
at-will employment relationship with Appian.


1.Employment. By accepting employment with Appian, you agree: (a) to devote your
professional time, best efforts, attention and energies to Appian’s business and
to refrain from outside employment or professional practice other than on
account of or for the benefit of Appian (unless Appian consents in writing to
such outside work); (b) to perform any and all work assigned to you by Appian
faithfully and at such times and places as Appian designates; (c) to abide by
all policies of Appian, both current and future; and (d) that you are not
currently bound by any agreement that could prohibit or restrict you from being
employed by Appian or from performing any duties under this Agreement.


2.Compensation and Benefits. Upon the commencement of your employment, Appian
will pay you as provided in your offer letter (or as otherwise agreed in
writing), payable in accordance with its normal payroll practices. From time to
time, Appian may adjust your salary and other compensation at its discretion.
During your employment, if you meet the minimum requirements of Appian’s plans,
you will be eligible to participate in any employee compensation or benefit
plans (including group health and 401(k)), incentive award programs, and to
receive other fringe benefits that Appian may decide to make available to you.
Appian may add, amend or discontinue any of its plans, programs, policies and
procedures at any time for any or no reason with or without notice.


3.Restrictive Covenants. You further understand that Appian invests significant
resources in the training and development of its employees. Therefore, in light
of this, you agree to the following restrictions which are reasonably designed
to protect Appian’s legitimate business interests without unreasonably
restricting your ability to seek or obtain work upon voluntary or involuntary
termination of your employment with Appian:


3.1Prohibition on Competition. During your employment with Appian and for a
period of twelve (12) months from the date your employment with Appian
terminates, you shall not, within the United States of America, directly or
indirectly, provide, aid or assist any other person or entity in providing
Similar Products or Services for or on behalf of any Named Company in the same
or similar functional capacity as you did for Appian. This provision shall not
be construed to prevent you from obtaining employment with any person or entity
that provides Similar Products or Services, so long as your new endeavor does
not violate the above-stated prohibition.


3.2Covenant Not to Solicit or Perform Services for Customers or Prospective
Customers. During your employment with Appian and for a period of eighteen (18)
months from the date your employment with Appian terminates, you agree not to
contact, directly or indirectly, any Customer or Prospective Customer with whom
you have had any written, electronic, verbal, or other contact on behalf of
Appian, to sell, market, render or provide Similar Products or Services.


3.3Covenant Not to Perform Services for Appian’s Business Partners. During your
employment with Appian and for a period of twelve (12) months from the date your
employment with Appian terminates, you agree not to provide, directly or
indirectly, Similar Products or Services for or on behalf of any of Appian’s
Business Partners.


3.4Restriction on the Solicitation of Appian’s Employees. During your employment
with Appian, and for a period of twelve (12) months from the date your
employment with Appian terminates, you agree not to, directly or indirectly,
induce or solicit any Appian employee to terminate his or her employment or to
seek or accept any employment with any other business entity.


3.5Prohibition from Employing or Retaining Appian’s Employees. During your
employment with Appian and for a period of twelve (12) months from the date your
employment with Appian terminates, you agree not to retain, hire or employ,
directly or indirectly, any Appian employee who was employed by Appian on your
termination date, or during the twelve (12) months preceding your termination
date.


3.6Definitions. For the purpose of this Section of the Agreement, the following
definitions shall apply:





--------------------------------------------------------------------------------



3.6.1“Similar Products or Services” shall include (i) any Low-Code software
development Platform, Business Process Management software, Case Management
software, Application Platform as a Service, or workflow software product,
whether sold as an on-premise, hosted, or Software-as-a-Service offering; (ii)
e-procurement systems; and (iii) any services pertaining to the implementation
of such software technologies described in items 3.6.1(i)-3.6.1(ii) above.


3.6.2“Customer” means any entity for which Appian has performed Services during
your employment with the Company.


3.6.3“Named Company” shall include any one of the companies listed in Exhibit A.
At any time during the Specified Periods, in any year that this agreement is in
effect, Appian may modify or replace companies listed in Exhibit A, at Appian’s
sole discretion; however, Appian must, in good faith, believe that all companies
listed in Exhibit A are competitors of Appian. At any time, you may request a
copy of Exhibit A from Appian’s legal department.


3.6.4“Specified Period” means one of the following quarterly two week periods:
January 1 through January 15; April 1 through April 15; July 1 through July 15;
and October 1 through October 15.


3.6.5“Prospective Customer” means any entity that is not a Customer but with
respect to whom, within twelve (12) months from your termination date, you
conducted, prepared, submitted (or assisted or supervised such conduct) any
proposal, client development work product or marketing efforts on behalf of
Appian.


3.6.6The term “Business Partner” means any entity that had a contractual
agreement with Appian during your employment with the Company to engage in joint
marketing and/or sales efforts, professional services (as a prime contractor or
subcontractor), or as a re-seller of the Company’s software.


3.6.7The term “induce” means the act or process of enticing or persuading
another person to take a certain course of action.


3.6.8The term “solicit” means the act or process of obtaining by entreaty,
persuasion, or application, formal or otherwise, a certain course of conduct.


3.7Reasonableness of Restrictions. You agree that the restrictions set forth in
this Section are reasonable, proper and no greater than necessary to protect the
legitimate business interest of Appian and do not constitute an unlawful or
unreasonable restraint upon your ability to earn a livelihood. In the event that
any term set forth above including, but not limited to, the duration of the
restraint or the geographic scope, is held unenforceable by court of competent
jurisdiction, the parties agree that the unenforceable term may be reduced or
modified by the court of competent jurisdiction.


3.8Waiver. Any of the provisions listed in Sections 3.1 – 3.5 above may be
waived in advance only with the express written consent of the CEO of Appian
Corporation.


4.Employee Representations. You represent and warrant that you have the legal
ability to perform your duties for Appian and that your employment does not
violate the terms of any agreement, whether written or otherwise, including but
not limited to any non-compete agreement, that would limit or impair your
ability to perform your duties. You further represent and warrant that you will
not use any confidential or proprietary information from a prior employer, or
any other third party.


5.Nondisclosure of Confidential Information. You acknowledge that all
information related to the business of Appian that is not in the public domain,
nor available from sources other than Appian is considered Confidential. For the
purpose of this Agreement, Confidential Information also includes Appian’s Trade
Secrets and/or Proprietary Information and Confidential Information of third
parties provided to Appian under terms of a confidentiality or nondisclosure
agreement.


For the purpose of this Agreement, the definition of a “Trade Secret” shall be
congruent with the Virginia Uniform Trade Secret Act, Virginia Code Section
59.1-336(4). “Proprietary Information” includes, but is not limited to, the
following types of information (whether or not reduced to writing): Appian’s
fees, rates, sales data, customer lists, discoveries, inventions, concepts,
software in various states of development and related documentation, design
sheets,



--------------------------------------------------------------------------------



design data, drawings, design specifications, techniques, consulting or
development methodologies, models, source code, object code, documentation,
diagrams, flow charts, research, development, processes, training materials,
templates, procedures, “know-how,” tools, client identities, client accounts,
web design needs, client advertising needs and history, client reports, client
proposals, product information and reports, accounts, billing methods, pricing,
data, sources of supply, business methods, production or merchandising systems
or plans, marketing, sales and business strategies and plans, finances,
operations, and information regarding employees. Notwithstanding the foregoing,
information publicly known that is generally employed by the trade at or after
the time you first learn of such information (other than as a result of your
breach of this Agreement) shall not constitute Proprietary Information.


You agree to hold Confidential Information in the strictest of confidence and
further agree not to release, divulge, misappropriate, publish or communicate
Confidential Information to any person or entity outside of Appian without the
express written consent of Appian’s CEO or his express designee. You understand
that the obligations contained in this Section are effective upon your first day
of employment, or earlier (if you receive Confidential Information sooner), and
shall survive the expiration of this Agreement, regardless of the reason your
employment with Appian is terminated. Furthermore, nothing contained in this
Section of the Agreement is designed to waive its statutory rights to seek
relief pursuant to the Virginia Trade Secrets Act, Virginia Code Section
59.1-336 et seq.


6.Inventions. For the purposes of this Agreement, "Inventions" mean any
concepts, ideas, processes, designs, specifications, improvements, discoveries
or other developments, whether or not reduced to practice or patentable, that
you conceive or create, in whole or in part, alone or jointly with others,
during your employment by the Company, whether during normal work hours or
otherwise, if such Inventions meet one of the following conditions (i) the
Inventions directly relate to the Company's business (including without
limitation the Company's present or contemplated products and research) or to
tasks assigned to you by or on behalf of the Company or (ii) the Inventions are
written or developed using any of the Company's equipment, facilities,
materials, trade secrets, labor, money, time or other resources. "Inventions"
also shall be deemed to include any concepts, ideas, processes, designs,
specifications, improvements, discoveries or other developments, whether or not
reduced to practice or patentable, that you conceive or create within ninety
(90) days after your employment with the Company ends that directly relate to
the Company's business as conducted prior to the date your employment ended or
to any tasks assigned to you by or on behalf of the Company at any time during
the last two (2) years of your employment by the Company. “Inventions” do not
include any concepts, ideas, processes, designs, discoveries or other
developments reduced to practice prior to joining Appian.


6.1Assignment of Inventions. You agree that all Inventions are the sole and
exclusive property of the Company and hereby assign to the Company all right,
title and interest in all Inventions.


7.Termination and Resignation. Your employment is terminable at-will. That means
that you or Appian may terminate your employment relationship at any time, for
any reason or no reason at all. Except as set forth below, in the event that you
terminate your employment, you will be entitled to earned and unpaid salary,
less required and authorized withholdings and deductions, through your last day
of employment. Regardless of the basis of your termination of employment, you
agree to provide all assistance requested by Appian in transitioning your
duties, responsibilities, clients and other Appian relationships to other Appian
personnel, both during your employment and after your termination or
resignation. Furthermore, you agree to cooperate with Appian from time to time
as necessary concerning matters that may have arisen during the course of your
employment with Appian. Such cooperation is an express condition of this
Agreement.


7.1Termination without Cause in First Year. If your employment with Appian is
terminated within the first year without cause, you will receive a payment equal
to six (6) months’s salary.


7.2Change in Control Severance. If Appian experiences a Change in Control (as
defined in Exhibit B), and Appian terminates your employment without cause or
you terminate your employment for Good Reason (as defined in Exhibit B) within
one year of such Change in Control, you will receive the following severance
from Appian:


(i)Base Salary Severance. You will receive continuing payments of severance at a
rate equal to your base salary rate, less applicable tax withholdings, as in
effect immediately prior to your termination of employment or, if greater, as in
effect immediately prior to the Change in Control, for six (6) months
(“Severance Period”) from the date of such termination of employment, to be paid
periodically in accordance with Appian’s normal payroll policies.





--------------------------------------------------------------------------------



(ii)Equity. With respect to any stock options, restricted stock units, or other
form of equity allowed by Appian’s equity plans (“Unvested Equity”) held by you
that are unvested at the time of termination, such Unvested Equity shall
immediately vest and settle not later than 60 days after the date of your
termination.


(iii)Continued Employee Benefits. If you elect continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
for you and your eligible dependents (as applicable), within the time period
prescribed pursuant to COBRA, Appian will reimburse you for, or pay directly on
your behalf, the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to your termination of employment) until the earlier of
(A) the end of the Severance Period, or (B) the date upon which you and/or your
eligible dependents becomes covered under similar plans.


7.3The severance provided in subsections 7.1 and 7.2 shall have the following
contingencies:


(i)Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to you signing and not revoking a
separation agreement and release of claims in a form acceptable to Appian (the
“Release”), which must become effective and irrevocable no later than the
twenty-first (21st) day following your termination of employment (the “Release
Deadline”). If the Release does not become effective and irrevocable by the
Release Deadline, you will forfeit any right to severance payments or benefits
under this Agreement. No severance payments and benefits under this Agreement
will be paid or provided until the Release becomes effective and irrevocable,
and any such severance payments and benefits otherwise payable between the date
of your termination of employment and the date the Release becomes effective and
irrevocable will be paid on the date the Release becomes effective and
irrevocable.


(ii)Non-Compete, Non-Solicitation, Confidential Information and Invention
Assignment Agreements. Your receipt of any payments or benefits under Section
7.1 and 7.2 will be subject to you continuing to comply with Sections 3, 5 and 6
of this Agreement. Any breach of those terms shall result in your immediate
forfeiture of all severance benefits.


8.Return of Company Materials. Upon the termination of your employment with
Appian, regardless of the basis of the termination, you shall promptly deliver
to Appian any of the following items or materials: any laptop or personal
computer issued to you, or paid for, by Appian; any material, in any form
whatsoever, that constitutes Appian’s Confidential Information, Trade Secret
and/or Proprietary Information; the Employee Handbook; the Consulting Best
Practices Book (“CBP”); and any other material that is the property of Appian
Corporation or Appian Corporation’s customers, including, but not limited to,
books, key cards, passes, and other material. You agree that, to the extent
permissible by law, Appian may withhold payment of any compensation or
reimbursements until you return all such Appian materials.


9.Authority Limited. It is expressly agreed that you shall have no right or
authority at any time to make any contract or binding promise of any nature on
behalf of Appian, without Appian’s express written consent except within
established duties of your employment.


10.Assignment and Survival. The rights and obligations of Appian under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of Appian. Your rights and obligations are personal and
may not be assigned or delegated without the Company’s proper written consent.
However, if you become deceased prior to the expiration of this Agreement, any
sums that may be due to you as of the date of your death shall be paid to your
executor, administrator, heirs, personal representative, successors or assigns.
Furthermore, it is expressly understood that the obligations under Sections 3,
4, or 5 of this Agreement shall survive any termination of this Agreement.


11.Remedies. You acknowledge that the damages Appian will suffer as a result of
your breach of any provision of Sections 3, 4, or 5 of this Agreement may be
impossible to reasonably calculate and that violation of this Agreement will
irreparably harm Appian. Accordingly, you agree that Appian will be entitled, in
addition to all other rights and remedies that may be available, to obtain
injunctive relief enjoining and restraining you from committing a breach of this
Agreement. You also agree that in the event Appian is successful in whole or in
part in any legal action against you under this Agreement, Appian will be
entitled to recover all costs, including reasonable attorney fees from you.


12.Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity shall not nullify the validity of
the remaining provisions of this Agreement. If any provision of this Agreement
is



--------------------------------------------------------------------------------



determined by a court to be overly broad in duration, geographical coverage or
scope, or unenforceable for any other reason, such provision will be narrowed so
that it will be enforced as much as permitted by law.


13.Choice of Law. The laws of the Commonwealth of Virginia shall govern this
Agreement. You and Appian consent to the jurisdiction and venue of any state or
federal court in the Commonwealth of Virginia.


14.Waiver. Any party’s waiver of any other party’s breach of any provision of
this Agreement shall not waive any other right or any future breaches of the
same or any other provision. Appian’s CEO may, in his or her sole discretion,
waive in writing any provision of this Agreement.


15.Notices. Any notices, requests, demands or other communications provided for
in this Agreement shall be in writing and shall be given either manually or by
certified mail. Notice to Appian shall be addressed to Human Resources. Notice
to you shall be addressed to the last address you have filed with Human
Resources. You may change your address by providing written notice in accordance
with this Section. If you fail to keep Appian informed of your most recent
address, you agree to waive any claim against Appian related to any damage you
may suffer as a result of Appian failing to provide you with a notice under this
or any other Agreement you may have with Appian.


16.Entire Agreement. This Agreement is the entire agreement between you and
Appian regarding these matters and supersedes any verbal and written agreements
on such matters. This Agreement may be modified only by a written agreement
signed by you and Appian’s CEO. All Section headings are for convenience only
and do not modify or restrict any of this Agreement’s terms.


17.Counterparts. For convenience of the parties, this Agreement may be executed
in one or more counterparts, each of which shall be deemed an original for all
purposes.


The parties state that they have read, understood and agree to be bound by this
Agreement and that they have had the opportunity to seek the advice of legal
counsel before signing it and have either sought such counsel or have
voluntarily decided not to do so:







APPIAN CORPORATIONEMPLOYEEBy: /s/ Matthew CalkinsBy: /s/ Eric CrossDate:
5/6/20Date: 5/4/20








--------------------------------------------------------------------------------



Employment Agreement
Exhibit A


Named Companies:


1.BizAgi
2.K2
3.OpenText
4.Pegasystems, Inc.
5.Salesforce.com
6.ServiceNow
7.Outsystems
8.Mendix
9.Unqork, Inc.





--------------------------------------------------------------------------------



Exhibit B
Additional Definitions


“Change in Control” means the occurrence of any of the following:


(i)A change in the ownership of Appian that occurs on the date that any one
person or entity, or more than one person or entity acting as a group
(“Person”), acquires ownership of the stock of Appian or that, together with the
stock held by such Person, constitutes more than 50% of the total voting power
of the stock of the Appian, provided that such Person is not Matthew Calkins; or


(ii)A change in the effective control of Appian that occurs on the date that a
majority of members of the Board (each, a “Director”) of Appian is replaced
during any twelve (12) month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election, except where such replacement of the Directors is
as a result of Matthew Calkins voting a majority of Appian’s shares in favor of
such replacement. For purposes of this subsection (ii), if any Person is
considered to be in effective control of Appian, the acquisition of additional
control of the Parent by the same Person will not be considered a Change in
Control; or


(iii)A change in the ownership of a substantial portion of Appian’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from Appian that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of
Appian’s assets: (A) a transfer to an entity that is controlled by Appian’s
stockholders immediately after the transfer, or (B) a transfer of assets by
Appian to: (1) a stockholder of Appian (immediately before the asset transfer)
in exchange for or with respect to Appian’s stock, (2) an entity, 50% or more of
the total value or voting power of which is owned, directly or indirectly, by
Appian, (3) a Person, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of Appian, or (4) an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection (iii)(B)(3).
For purposes of this subsection (iii), gross fair market value means the value
of the assets of Appian, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.


For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company or Parent.


Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Internal Revenue Code Section 409A, as it has been and may be amended
from time to time, and any proposed or final Treasury Regulations and Internal
Revenue Service guidance that has been promulgated or may be promulgated
thereunder from time to time.


Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of Appian’s
incorporation, or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held Appian’s
securities immediately before such transaction.


“Good Reason” shall mean:


(i)a diminution in your base compensation or target bonus below the amount as of
the date of this Agreement or as increased during the course of his employment
with Appian, if the material diminution in your base compensation occurs within
(A) 60 days prior to the consummation of a Change in Control where such Change
in Control was under consideration at the time of your termination or (B) twelve
(12) months after the date upon which such a Change in Control occurs;


(ii)a material diminution in your title;


(iii)a requirement that you move your primary residence as a condition of your
employment; or





--------------------------------------------------------------------------------



(iv)any action or inaction that constitutes a material breach by Appian of this
Agreement; provided, however, that for you to be able to terminate your
employment with Appian on account of Good Reason, you must provide notice of the
occurrence of the event constituting Good Reason and your desire to terminate
your employment with Appian on account of such within ninety (90) days following
the initial existence of the condition constituting Good Reason, and Appian must
have a period of thirty (30) days following receipt of such notice to cure the
condition. If Appian does not cure the event constituting Good Reason within
such thirty (30) day period, your termination shall be effective the day
immediately following the end of such thirty (30) day period, unless Appian
provides for an earlier termination.



